DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were no new Information Disclosure Sheets (IDS) filed since 18 June 2021, the date of the Applicant’s most recent response.

2)	This communication is in response to Applicant’s Pre-Appeal request filed 18 June 2021.

3)	A Pre-Appeal conference was conducted on 22 July 2021 during which it was determined that the Applicant’s remarks were persuasive for withdrawal of the rejection under 35 U.S.C. 101 with the following claim status:

Claims previously presented: 1-19.
Claims cancelled:  5, 7, 12, 14 and 19
Claims amended:  1-3, 8-10 and 15-17
Claims 1-4, 6, 8-11, 13 and 15-18 are allowed.

Claim Rejections - 35 USC § 101
4)	Applicant’s arguments and remarks regarding “The claimed process advantageously solves the technological problem of how to provide a user-friendly, convenient and secure cardholder mobile device checkout process for a purchase

Accordingly, the previous rejection under 35 U.S.C. 101 is withdrawn.  

Allowable Subject Matter
5)	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, in the Non-Final Office Action dated 01 November 2019, U.S. PG Publication No. 20140114857 A1 from Griggs et al., (hereinafter referred to as Griggs), in view of U.S. PG Publication No. 20160012433 A1 to Marenick, (hereinafter referred to as Marenick), teaches; 

A method of operating a mobile device to consummate an online purchase transaction comprising:

receiving, by a mobile device processer of a consumer mobile device, a mobile device single screen checkout request;

initializing, by the mobile device processor, a single screen checkout application;
 
displaying, by the mobile device processor on a touch screen component of the consumer mobile device, a single screen checkout user interface that partially overlays a merchant checkout webpage that comprises purchase transaction options and a cardholder verification method (CVM) request message;

	However, the prior art of record fails to teach;

an identifiable portion of the merchant checkout webpage is still visible, wherein the single screen checkout user interface comprises purchase transaction options and a purchase amount of the purchase transaction;

receiving, by the mobile device processor on the touch screen component from the user, selection of a purchase transaction option comprising at least one of a payment card account and a shipping address;

displaying, by the mobile device processor on the touch screen component in response to the selection, an updated single screen checkout user interface partially overlaying the identifiable portion of the merchant checkout webpage, the updated single screen checkout user interface depicting at least one of a selected payment card account and a selected shipping address, the transaction amount, and a cardholder verification method (CVM) request message;

transmitting, by the mobile device processor, the user input, the selected payment card account, and the transaction amount to a wallet server computer;

displaying to the user, by the mobile device processor on the touch screen component, a transaction successful confirmed message on the updated single screen checkout user interface such that the identifiable portion of the merchant checkout webpage is still visible when the user input satisfies the CVM request message

These features are found in independent claims 1, 8 and 15.
6)	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3698
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691